HOUSTON, Justice
(dissenting).
I would affirm. There was no justifiable reliance. The pat phrase the majority of this Court has previously adopted for fraud cases, “Let the liar beware,” is cute and catchy and calculated to have cases resolved on a basis other than legal reasoning.
Here, we know the McGinnises lied in' writing. We know that they received $5,000 as a result of their lies. So where is the fraud? Clearly, the McGinnises misrepresented to the Water Works Board of Montgomery that they would release all claims against the Water Works Board for $5,000— if they did not intend to do so. The McGin-nises were high school graduates, who could and did read the statement that for $5,000 they were releasing all claims against the Water Works Board. The testimony in opposition to the Water Works Board’s motion for summary judgment is an oral statement that the agent of the Water Works Board allegedly made, to the effect that the release was a mere “technicality.” I guess the only recourse that the Water Works Board has is a counterclaim for fraud against the McGin-nises based on their cashing the check for $5,000, because the McGinnises made written representations to obtain payment of the $5,000, although they were not releasing all claims against the Water Works Board. Who is the liar who should beware? Where is the fraud?